54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Chuvez Mcguire INGRAM, Plaintiff-Appellant,andCONSOLIDATED HOLDING CORPORATION, Plaintiff,v.SECRETARY, DEPARTMENT OF THE TREASURY, Defendant-Appellee.
No. 95-1107.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Chuvez McGuire Ingram, Appellant Pro Se.  Roann Nichols, Office of the United States Attorney, Baltimore, MD, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion.  We have reviewed the record and the district court's opinion, and find no abuse of discretion.  See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Accordingly, we affirm the district court.  Ingram v. Secretary, Dep't of the Treasury, No. CA-94-2283-AW (D. Md. Dec. 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED